Citation Nr: 0321889	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  02-15 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Service connection for diabetes mellitus, claimed as due 
to cold exposure during service. 

2.  Service connection for bilateral osteoarthritis of the 
hips, claimed as due to cold exposure during service.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from August 1948 until August 
1952.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a March 2002 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in St. Petersburg, Florida.


REMAND

Subsequent to certification of appeal to the Board, new 
evidence has been associated with the claims file.  The RO 
has not had the opportunity to readjudicate the issues on 
appeal with consideration of this additional evidence, and 
the veteran did not waive the RO's consideration of this 
evidence in the first instance.  Therefore, due process 
concerns require remanding the case.

In the veteran's initial claim of entitlement to secondary 
service connection for his diabetes mellitus, received by the 
RO on September 11, 2001, the veteran stated that he would 
provide medical evidence from an outpatient clinic at Fort 
Pierce.  The claims file does not appear to contain such 
records and there is no indication that any attempt was made 
by the RO to obtain them.  This must be done.

Finally, the Board notes that, while the February 2002 VA 
examination contains an etiological opinion, such statement 
was not accompanied by any supporting rationale.  Moreover, 
such opinion was offered prior to the submission of several 
newspaper articles that support the contention that cold 
injuries can cause diabetes and arthritis.  The Board finds 
that elaboration by the VA examiner would be useful in 
evaluating and weighing this conflicting information.    

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  Contact the veteran and ask him to 
identify the approximate dates of 
treatment at the outpatient clinic in 
Fort Pierce.  Then, obtain these records.

2.  The VA examiner who evaluated the 
veteran in February 2002 should review 
the claims file and offer a clear 
rationale in support of the conclusion 
that the veteran's diabetes mellitus and 
arthritis are not related to his exposure 
to cold during service.  In so doing, the 
examiner should specifically consider the 
newspaper articles submitted by the 
veteran subsequent to the February 2002 
examination.  If, after such review of 
the file, the examiner reaches a 
different conclusion than initially 
arrived at in February 2002, he or she 
should explain what evidence caused this 
change in opinion.  

If that particular VA examiner is not 
available to respond to this request, 
another similarly qualified examiner may 
answer these questions.  If it is 
determined that another physical 
examination is required in order to fully 
comply with these instructions, then the 
RO should schedule the veteran for 
another VA examination.  In such a case, 
the veteran should be apprised of the 
consequences of failing to report to such 
examination.  

3.  Upon completion of the above, the RO 
must readjudicate the issues on appeal, 
with consideration of all the evidence 
received since issuance of the Statement 
of the Case.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, as appropriate.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



